ON REHEARING
JOHNSON, J.
In the foregoing opinion, we 'omitted reference to the objection to plaintiff’s first instruction duly presented in the record and discussed in the *728briefs of counsel for defendant. The instruction is as follows:
“The court instructs the jury that if they find from the evidence in this case that plaintiff on or about April, 1904, and thereafter, was engaged in business in Kansas City, Missouri, as a real estate broker, and that defendant, about said date, at the solicitation of the plaintiff, placed his residence on Park avenue referred to in the evidence, in plaintiff’s hands for sale or exchange for other property and employed plaintiff to sell said property or procure an exchange therefor, of other property satisfactory to defendant, and that by reason of said placing of said property in plaintiff’s hands and his employment to sell or exchange same, the plaintiff presented the said property of defendant to one A. B. Havens to exchange same for a farm in Wyandotte county, Kansas, either belonging to or controlled by said Havens and presented same to the defendant and brought said Havens and defendant together and negotiated with other parties and with said Havens for defendant from time to time during 1904 and 1905, up- to a short time before said trade was consummated in the effort to exchange defendant’s property in Kansas City, Missouri, for said farm, and that thereafter about September, 1905, defendant made said exchange of his property for said farm with said Havens, then your verdict must be for plaintiff,” etc.
The main ground of the objection is that the instruction failed to submit to the jury as one of fact, the question of whether the efforts of plaintiff were the procuring cause of the sale. The pleadings and evidence make that question of vital importance, and the instructions of plaintiff should have included it in their hypothesis. All of the facts submitted in the instruction quoted might be resolved in favor of the contention of plaintiff and still it might be true that his efforts as the agent of defendant were not the procuring cause of the sale. What we said in Mead v. Arnold, *729118 S. W. 656; 131 Mo. App. 214, is applicable: “The defendant, as a matter of defense "to the canse asserted, is entitled to show that the efforts of the plaintiff were not the procuring cause of the sale and to do this, may introduce evidence to the effect that the efforts of another agent were the procuring cause, since such evidence has a direct tendency to disprove one of the indispensable elements of the plaintiff’s cause of action.”
The instruction is fatally defective, and we do not find the error cured in the following instruction given at the instance of defendant: “The.jury is instructed that before a judgment can be rendered for the plaintiff in this case, said plaintiff must establish by a fair preponderance of the credible testimony that the defendant employed this plaintiff to sell or exchange his property; and that through the exertions, skill and services of the plaintiff, one A. B. Havens was induced to exchange certain property for the property of this defendant.”
That instruction declared the true rule, but instead of curing the defect in plaintiff’s instruction, the two are contradictory, and we must assume the jury adopted that given for plaintiff and rejected the other. In effect, the plaintiff’s instruction told the jury to find for plaintiff if they believed he was employed by defendant and introduced a customer to defendant to whom a sale was afterwards made, though they might believe these acts of plaintiff were not related to the sale as ■ the causa causans thereof, while defendant’s instruction declared that they must have been thus related. The rule is well settled that proper instructions given at the request of the party afterward defeated by the. jury do not remedy material error in antagonistic instructions given at the request of his successful opponent. The error was prejudicial and compels us to reverse the judgment and-remand the cause for a new trial. It is so ordered.
All concur.